DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19173749.3, filed on 05/10/2019.
Information Disclosure Statement
The information disclosure statement filed 05/11/2020 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1,3-9,11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Pub 2013/0069985 A1) in view of Swaminathan et al. (US Pub 2014/0168056 A1).
Regarding claim 1; Wong teaches a method (Fig.4, a method 300 for how a wearable computing device including a head-mounted display HMD facilitating a wearer’s interaction with a target device) comprising: 
determining, by a first apparatus (a wearable computing device 10, Fig.1), which is a head-mounted device ([0040]), that a connection is to be established between the first apparatus and a second apparatus (block 302, Fig.4, [0072-0076,0080], the method 300 comprises detecting and identifying a target device to establish a connection); 
establishing the connection ([0080], after detecting and identifying a target device, the wearable computing device 10 sends a query to the target device and receive target device information from the target device in response to the query. In other words, a connection between the wearable computing device 10 and the target device is established after identifying the target device); 
receiving, by the first apparatus from the second apparatus, data to be rendered as a visual augmented reality object ([0080,0081], target device information is transmitted from the target device to the wearable computing device 10. The target device information is displayed on the HMD as virtual control information); 
receiving, by the first apparatus, data regarding a location associated with the second apparatus ([0081], virtual control information is displayed as an image superimposed over defined area of the target area corresponding to a location of a real object. For example, Fig.5, [0089], a virtual ; 
rendering the visual augmented reality object at the location by the first apparatus (Fig.5, rendering a first virtual control interface 400 at a location above the Ice/Water Dispenser).
Wong does not teach that the first apparatus comprises eye-tracking; receiving, by the first apparatus, user input selecting the visual augmented reality object using the eye-tracking; and rendering, by the first apparatus, more information about the visual augmented reality object.
Swaminathan teaches an apparatus comprises eye-tracking ([0005], a method for enabling an augmented reality system using an eye gaze tracking); receiving, by the first apparatus, user input selecting the visual augmented reality object using the eye-tracking (Fig.11, at state 1108, the method comprises determining whether an area of interest based on eye gazing from a user is lingering on or about an object tag); and rendering, by the first apparatus, more information about the visual augmented reality object ([0080], Fig.11, at stage 1110, in response to detecting the area of interest lingering on the object tag, augmented reality information is displayed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the AR system of Wong to include the eye tracking technology of Swaminathan such that, when a user gazes at an object tag, augmented reality information associated with a real object is displayed. The motivation would have been in order to allow the user to access information of the target device easily.
Regarding claim 3; Wong and Swaminathan teach the method of claim 1 as described above. Wong further teaches that the location corresponds to a location of a component comprises in the second apparatus ([0028], virtual control interface may be displayed on the target device so as to assist the wearer to accomplish a certain task. For example, an indication to insert paper in a copy machine may be superimposed at a location where the paper should be inserted (e.g., Tray 1, Fig.7)).
Regarding claim 4; Wong and Swaminathan teach the method of claim 1 as described above. Wong further teaches the determining that a connection is to be established is based on, at least partly, the first apparatus detecting a tag ([0025,0049,0075], the wearable computing device may detect a RFID tag on the target device).
Regarding claim 5; Wong and Swaminathan teach the method of claim 1 as described above. Wong further teaches receiving further data from the second apparatus that is to be rendered as one or more further visual augmented reality objects and rendering, by the first apparatus the one or more further visual augmented reality objects ([0098], Fig.6 shows a copier is in a ready-to-copy state in which a virtual text instruction shows “Place Source Material Onto Copier Window”. When the copier is in an out-of-paper state, Fig.7, [0100], the copier may communicate this operational state to the wearable computing device to display virtual text instructions showing “Insert Paper Into Tray 1” and the text “Tray 1” in an arrow that indicates Tray 1).
Regarding claim 6; Wong and Swaminathan teach the method of claim 1 as described above. Wong further teaches the connection is a wireless connection (Fig.1, [0037], a wireless communication interface 18 for wirelessly communicating with the target device 14).
Regarding claim 7; Wong and Swaminathan teach the method of claim 1 as described above. Wong further teaches rendering of the visual augmented reality content is modified responsive to user input and the modified visual augmented reality content is saved (Fig.5, [0094,0095], virtual control interface 402 may be used to set a temperature of a refrigerator. The wearer of the HMD may actuate one of virtual buttons 410 and 412 to increase or decrease set-point temperature. It is understood that the set-point temperature (e.g., 40o) would be adjusted according to the wearer’s input. For example, the wearer may decrease the temperature to 35o and the virtual control interface would display a modified temperature of 35o).
Regarding claim 8; Wong teaches an apparatus comprising at least one processor (a wearable computing device 10, Fig.1, comprises a processor 22), and at least one memory including a computer code ([0004], a non-transitory computer readable medium storing instructions), wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
determine that a connection is to be established between the apparatus, that is comprised in a head-mounted device ([0040]), and a second apparatus (block 302, Fig.4, [0072-0076], the method 300 comprises detecting and identifying a target device to establish a connection); 
establish the connection ([0080], after detecting and identifying a target device, the wearable computing device 10 sends a query to the target device and receive target device information from the target device in response to the query. In other words, a connection between the wearable computing device 10 and the target device is established after identifying the target device); 
receive from the second apparatus data to be rendered as a visual augmented reality object; 
receive data regarding a location associated with the second apparatus ([0081], virtual control information is displayed as an image superimposed over defined area of the target area corresponding to a location of a real object. For example, Fig.5, [0089], a virtual control interface 400 is displayed above an Ice/Water Dispenser. In other words, data regarding the a location of the Ice/Water Dispenser must be determined by the wearable computing device 10); 
render the visual augmented reality object at the location (Fig.5, rendering a first virtual control interface 400 at a location above the Ice/Water Dispenser).
Wong does not teach that the first apparatus comprises eye-tracking; receive user input selecting the visual augmented reality object using the eye- tracking; and render more information about the visual augmented reality object.
 comprises eye-tracking ([0005], a method for enabling an augmented reality system using an eye gaze tracking); receive user input selecting the visual augmented reality object using the eye- tracking (Fig.11, at state 1108, the method comprises determining whether an area of interest based on eye gazing from a user is lingering on or about an object tag); and render more information about the visual augmented reality object ([0080], Fig.11, at stage 1110, in response to detecting the area of interest lingering on the object tag, augmented reality information is displayed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the AR system of Wong to include the eye tracking technology of Swaminathan such that, when a user gazes at an object tag, augmented reality information associated with a real object is displayed. The motivation would have been in order to allow the user to access information of the target device easily.
Regarding claim 9; Wong and Swaminathan teach the apparatus of claim 8 as described above. The limitation of claim 9 is substantially similar to claim 3. Thus, claim 9 is rejected similar to the rejection of claim 3 above.
Regarding claim 11; Wong and Swaminathan teach the apparatus of claim 8 as described above. The limitation of claim 11 is substantially similar to claim 4. Thus, claim 11 is rejected similar to the rejection of claim 4 above.
Regarding claim 12; Wong and Swaminathan teach the apparatus of claim 8 as described above. The limitation of claim 12 is substantially similar to claim 5. Thus, claim 12 is rejected similar to the rejection of claim 5 above.
Regarding claim 13; Wong and Swaminathan teach the apparatus of claim 8 as described above. The limitation of claim 13 is substantially similar to claim 6. Thus, claim 13 is rejected similar to the rejection of claim 6 above.
Regarding claim 14; Wong and Swaminathan teach the apparatus of claim 8 as described above. The limitation of claim 14 is substantially similar to claim 7. Thus, claim 14 is rejected similar to the rejection of claim 7 above.
Regarding claim 15; Wong teaches a system comprising a first apparatus and a second apparatus (Fig.4, a method 300 for how a wearable computing device including a head-mounted display HMD facilitating a wearer’s interaction with a target device), wherein the system is configured to perform: 
determine, by a first apparatus (a wearable computing device 10, Fig.1), which is a head-mounted device ([0040]), that a connection is to be established between the first apparatus and a second apparatus (block 302, Fig.4, [0072-0076,0080], the method 300 comprises detecting and identifying a target device to establish a connection); 
establish the connection ([0080], after detecting and identifying a target device, the wearable computing device 10 sends a query to the target device and receive target device information from the target device in response to the query. In other words, a connection between the wearable computing device 10 and the target device is established after identifying the target device); 
receive, by the first apparatus from the second apparatus, data to be rendered as a visual augmented reality object ([0080,0081], target device information is transmitted from the target device to the wearable computing device 10. The target device information is displayed on the HMD as virtual control information); 
receive, by the first apparatus, data regarding a location associated with the second apparatus ([0081], virtual control information is displayed as an image superimposed over defined area of the target area corresponding to a location of a real object. For example, Fig.5, [0089], a virtual control interface 400 is displayed above an Ice/Water Dispenser. In other words, data regarding the a location of the Ice/Water Dispenser must be determined by the wearable computing device 10); 
render the visual augmented reality object at the location by the first apparatus (Fig.5, rendering a first virtual control interface 400 at a location above the Ice/Water Dispenser).
Wong does not teach that the first apparatus comprises eye-tracking; receive, by the first apparatus, user input selecting the visual augmented reality object using the eye-tracking; and render, by the first apparatus, more information about the visual augmented reality object.
Swaminathan teaches an apparatus comprises eye-tracking ([0005], a method for enabling an augmented reality system using an eye gaze tracking); receive, by the first apparatus, user input selecting the visual augmented reality object using the eye-tracking (Fig.11, at state 1108, the method comprises determining whether an area of interest based on eye gazing from a user is lingering on or about an object tag); and render, by the first apparatus, more information about the visual augmented reality object ([0080], Fig.11, at stage 1110, in response to detecting the area of interest lingering on the object tag, augmented reality information is displayed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the AR system of Wong to include the eye tracking technology of Swaminathan such that, when a user gazes at an object tag, augmented reality information associated with a real object is displayed. The motivation would have been in order to allow the user to access information of the target device easily.
 Regarding claim 16; Wong teaches a computer program product comprising computer program code stored in a non-transitory memory medium (([0004], a non-transitory computer readable medium storing instructions)), the computer program code being configured to cause an apparatus (a wearable computing device 10, Fig.1), when executing the program code by a processor circuitry (processor 22, Fig.1), to perform at least the following: 
determining, by a first apparatus (a wearable computing device 10, Fig.1), which is a head-mounted device ([0040]), that a connection is to be established between the first apparatus and a second apparatus (block 302, Fig.4, [0072-0076,0080], the method 300 comprises detecting and identifying a target device to establish a connection); 
establishing the connection ([0080], after detecting and identifying a target device, the wearable computing device 10 sends a query to the target device and receive target device information from the target device in response to the query. In other words, a connection between the wearable computing device 10 and the target device is established after identifying the target device); 
receiving, by the first apparatus from the second apparatus, data to be rendered as a visual augmented reality object ([0080,0081], target device information is transmitted from the target device to the wearable computing device 10. The target device information is displayed on the HMD as virtual control information); 
receiving, by the first apparatus, data regarding a location associated with the second apparatus ([0081], virtual control information is displayed as an image superimposed over defined area of the target area corresponding to a location of a real object. For example, Fig.5, [0089], a virtual control interface 400 is displayed above an Ice/Water Dispenser. In other words, data regarding the a location of the Ice/Water Dispenser must be determined by the wearable computing device 10); 
rendering the visual augmented reality object at the location by the first apparatus (Fig.5, rendering a first virtual control interface 400 at a location above the Ice/Water Dispenser).
Wong does not teach that the first apparatus comprises eye-tracking; receiving, by the first apparatus, user input selecting the visual augmented reality object using the eye-tracking; and rendering, by the first apparatus, more information about the visual augmented reality object.
Swaminathan teaches an apparatus comprises eye-tracking ([0005], a method for enabling an augmented reality system using an eye gaze tracking); receiving, by the first apparatus, user input selecting the visual augmented reality object using the eye-tracking (Fig.11, at state 1108, the method comprises determining whether an area of interest based on eye gazing from a user is lingering on or ; and rendering, by the first apparatus, more information about the visual augmented reality object ([0080], Fig.11, at stage 1110, in response to detecting the area of interest lingering on the object tag, augmented reality information is displayed).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the AR system of Wong to include the eye tracking technology of Swaminathan such that, when a user gazes at an object tag, augmented reality information associated with a real object is displayed. The motivation would have been in order to allow the user to access information of the target device easily.
Claims 2,10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Swaminathan as applied to claims 1,8 above, and further in view of Abdelmoati et al. (US Pub 2015/0302650 A1).
Regarding claim 2; Wong and Swaminathan teach the method of claim 1 as described above. Wong does not teach the data regarding the location comprises an indication of a location identifier that is detectable by a camera comprises in the first apparatus.
	Abdelmoati teaches that the data regarding the location comprises an indication of a location identifier that is detectable by a camera comprises in the first apparatus (Figs. 1 and 8, [0012,0027, 0044,0045,0047], an AR marker 110 is located proximate to a component 108. The AR marker can be scanned by a camera included in a mobile device 104. The AR marker indicates a location of the component 108 and can be used to retrieve information of the component 108).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the AR system of Wong and Swaminathan to include the method of providing AR marker proximate to a component as taught by Abdelmoati. The motivation would have been in order to reduce processing load (e.g., the system may not need to perform an object recognition).
Regarding claim 10; Wong and Swaminathan teach the apparatus of claim 8 as described above. The limitation of claim 10 is substantially similar to claim 2. Thus, claim 10 is rejected similar to the rejection of claim 2 above.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691